Citation Nr: 0525949	
Decision Date: 09/22/05    Archive Date: 10/05/05	

DOCKET NO.  00-24 181A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to an increased disability evaluation for a right 
knee disorder, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs







INTRODUCTION

The appellant had active duty from September 1953 to April 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

Having considered the appellant's contentions in light of the 
record and the applicable law, the Board finds that this 
matter is ready for appellate review.  


FINDING OF FACT

The appellant's service-connected right knee disability is 
manifested by pain, recurrent subluxation and radiographic 
evidence of degenerative changes.


CONCLUSIONS OF LAW

1. The criteria for an increased rating for the appellant's 
right knee disability under Diagnostic Code 5257 have not 
been met. 38 U.S.C.A. § 1155 (West 2002) ; 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2004).

2. The criteria for an additional ten percent disability 
rating for arthritis of the right knee under Diagnostic Code 
5003 have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2004); Esteban v. Brown, 6 
Vet. App. 259, 261(1994).






REASONS AND BASES FOR FINDING AND CONCLUSIONS

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.     

As to the timing of notice to the appellant, a substantially 
complete application was received in June 2000.  Thereafter, 
in a rating decision dated in August 2000, the claim was 
denied.   In December 2003, after that rating action was 
promulgated, the RO provided specific notice to the claimant 
regarding what information and evidence was needed to 
substantiate the claim; the allocation of responsibility for 
obtaining such evidence, as well as advising the appellant to 
submit any evidence in his possession pertaining to the 
claim.  

As the VCAA notice in this case was not provided to the 
appellant prior to the initial RO adjudication denying the 
claim, the timing of the notice does not strictly comply with 
the express requirements of the law as found by the Court in 
Pelegrini.  However, the Board has undertaken review of the 
record in its whole and concludes that the record is complete 
and that no prejudice has inured to the appellant due to the 
timing of the notice.   

The record reflects that throughout the pendency of the 
appellant's application for an increased rating, the 
appellant was advised of what evidence would substantiate the 
claim.  Clearly, the December 2003 letter advised the 
appellant that such evidence would be that suggesting an 
increase in the severity of his disorder.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-2 (1992); see also Jones v. 
Brown, 7 Vet. App. 134 (1994).  

Apart from the December 2003 letter, the appellant was also 
apprised of the status of his claim; and what evidence would 
substantiate his application through the August 2000 rating 
decision; and the October 2000 Statement of the Case, and 
Supplemental Statements of the Case in October 2004.  The 
appellant has not alluded to the existence of any further 
evidence that has not been obtained.   

Thus, no prejudice has inured to the appellant because of the 
timing of notice.  
Moreover, because appellate review of this matter remains 
pending, the Board must review the evidence of record on a de 
novo basis and without providing any deference to the RO's 
decision.  As provided by 38 U.S.C. § 7104(a), all questions 
in a matter which under 38 U.S.C. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-RO initial 
adjudication constitutes harmless error, especially since an 
RO determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  38 C.F.R. § 20.1104.  
 
In this matter, VA has complied with the purpose of the 
notice requirement of the VCAA, and there is no further 
available evidence which would substantiate the claim(s).  
See 38 U.S.C.A § 5103(b) (Providing in substance that after 
advisement to the claimant under the VCAA of any information 
which was not previously provided, if such information or 
evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application); PVA v. Secretary of 
Veterans Affairs, 345 F. 3d 1334 (Fed.Cir. 2003).  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim, and conducted 
necessary medical inquiry.  38 U.S.C.A.
§ 5103A (a),(b), (c) and (d).  Further opinions are not 
needed in this case because there is sufficient medical 
evidence to decide the claims.

Thus, the Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  Given the 
extensive development undertaken by the RO and the fact that 
the appellant has pointed to no other evidence which has not 
been obtained, the Board finds that the record is ready for 
appellate review.

The Merits of the Claim

The appellant contends that the severity of his service-
connected right knee warrants an increased disability rating.  
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

The law provides that disability ratings are intended to 
compensate reductions in earning capacity as a result of the 
specific disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify various disabilities.  See 
38 C.F.R. Part 4.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The appellant's right knee disorder is evaluated as 30 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5257, pertaining to impairment of the knee due to recurrent 
subluxation or lateral instability.  Under that provision, a 
30 percent rating is assigned when the disorder approximates 
severe impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Subsequent to receipt of the appellant's claim in June 2000, 
the appellant underwent a VA joint examination in July 2000.  
He reported severe pain around the right knee joint with a 
history of falls.  He reported no other symptoms.  The 
appellant reported that his knee symptoms would be 
precipitated by driving a car, going up and down stairs, 
standing or walking, and lifting heavy objects.  

The appellant reported that, during the previous year, he had 
severe, acute bouts of right knee pain.  He related that he 
had such severe constant pain on a daily basis, as well as 
all night.  He stated that he would wake up on several 
occasions at nighttime to take medication, to relieve the 
pain.  

Upon clinical examination, there was noted to be no episodes 
of dislocation, or recurrent subluxation of the right knee.  
Range of motion study of the right knee indicated flexion to 
105 degrees, and extension to minus 10 degrees.  There was no 
painful motion noted in the range of motion at the time of 
the examination.  There was also noted no objective evidence 
of painful motion, effusion, instability, weakness, redness, 
heat, abnormal movement, or guarding of movement of the right 
knee.  There was noted to be a 2.5-centimeter edema of the 
right knee.  Also noted was crepitus, but no medial or 
lateral instability.  

The examiner reported that the appellant had a normal gait 
cycle.  He also noted that the appellant had limitation of 
motion of the right knee, but that the knee was "functional."  
There was no leg length discrepancy.  

Radiographic examination of the right knee noted the 
residuals of a meniscectomy.  Radiographic examination also 
showed mild degenerative joint disease of the right knee.

In a July 2000 report from the Hospital Pavia, it was 
reported that the appellant had undergone a right knee 
arthrogram.  The appellant then reported persistent right 
knee pain.  The hospital report indicates that right knee 
radiographic examination showed joint space narrowing along 
the medial compartmental with very small osteophyte formation 
along the tibial plateau, raising the possibility of early 
degenerative osteoarthritic changes.  There was noted no soft 
tissue abnormality, and no acute fracture nor dislocation.  A 
stress view of the knee was performed in the lateral 
projection showing a silhouette of both anterior and 
posterior cruciate ligaments to be adequately preserved.  It 
was noted there was evidence of popliteal cyst.  

The radiographic impression of the right knee arthrogram was, 
in pertinent part, joint space narrowing along the medial 
femorotibial compartment, suggesting early degenerative 
osteoarthritic changes.

VA medical records were subsequently received reflecting 
continuing care for right knee pain, to largely include 
changes of medication, as well as cardiac complaints. 

In December 2003, the appellant underwent a further VA 
medical examination.  The appellant reported that he had a 
constant, moderate to severe localized right knee pain around 
the joint, which was associated with occasional noise sounds 
upon movement of the knee.  He reported no other complaint on 
the right knee.  He added that he was treated with 
injections.  The appellant reported that precipitating 
factors of the right knee pain included walking from 100 to 
200 feet and bathing.  He stated that during the last year, 
he had several acute flare-ups of right knee pain, with a 
frequency from 2 to 3 times per week.  He added that he used 
a right knee brace 70 percent of the time to walk.  He stated 
that he also used a cane for 40 to 50 percent of the time for 
the previous year.  The appellant added that he had no 
episodes of dislocation, or recurrent subluxation of the 
right knee during the previous year.  He described no 
constitutional symptoms for arthritis.  

The appellant reported that he was unemployed and retired 
since 1980.  He stated that, before his retirement and after 
his military service, he worked as a driver from 1968 to 
1980.  He stated that his daily activities were limited, as 
he could not go up and down stairs, run, or lift heavy 
objects.

Upon physical examination, the appellant's range of motion of 
the right knee was inactive flexion to 75 degrees, passive 
flexion to 90 degrees.  There was painful motion noted from 
the first degree to the last degree of the range of motion 
measured at the time of the examination.  The examiner also 
noted that the appellant was also limited by severe pain, 
fatigue, weakness, and lack of endurance, following 
repetitive use of the right knee after the examination.  The 
examiner opined that major functional impact of the 
appellant's right knee disorder was difficulty walking and 
bathing.

However, there was no objective evidence of edema of the 
right knee, while there was objective evidence of painful 
motion of all movements of the right knee.  The examiner 
noted that instability was difficult to evaluate because the 
appellant had severe pain on light touch, but visually there 
was no dislocation or subluxation.  There was noted mild 
weakness of the right knee, extensor muscle, quadriceps, with 
a muscle strength of 4/5.  Also noted was tenderness to 
palpation around the soft tissue structure of the right knee.  
There was noted no redness, heat, abnormal movement of the 
right knee.  

There was noted to be guarding of movement of the right knee, 
but the appellant was noted to be cooperative to examination.  
Also noted was crepitation of the right knee.  The examiner 
noted that the appellant could walk unaided, but that he 
limped.  The examiner also noted that there was no ankylosis, 
however, the right knee joint was visually stable but 
painful, following repetitive  use.  The examiner rendered a 
diagnosis of right knee residuals, meniscectomy.  The 
examiner also noted that when the appellant entered his 
office, he was using a cane, markedly, for ambulation.  
However, the examiner also observed the appellant from a 
distance walking with the cane hanging from his forearm.  

As noted, the appellant is in receipt of a 30 percent 
disability evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5247 - this is the maximum schedular evaluation 
available under the specific diagnostic code.  


However, the appellant is also noted to have degenerative 
joint disease of the right knee.  In Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994), it was held that service connection for 
distinct disabilities resulting from the same injury could be 
established so long as the symptomatology for one condition 
was not "duplicative of or overlapping with the 
symptomatology" of the other condition.  

It has been held by VA's General counsel that a veteran who 
has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that any separate rating must be based upon additional 
disability. See VAOPGCPREC 23-97.  The Board believes that 
separate ratings under Diagnostic Codes 5257 and 5003 should 
be considered.

Degenerative arthritis established by radiographic findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2004).

Range of motion studies conducted throughout the pendency of 
the appeal are not generally consistent.  However, the record 
demonstrates a generally consistent account of severe pain on 
motion, as well as diminished use on standing, walking, and 
weight bearing.  The evidence shows that there is objectively 
confirmed limitation of motion of the right knee which is 
noncompensable. Because there is radiographic evidence of 
arthritis of the right knee, by operation of Diagnostic Code 
5003 a 10 percent rating may be assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2004).

Thus, the Board concludes that a separate 10 percent 
disability ratings may be assigned under Diagnostic Code 5003 
for the appellant's service-connected right knee disability.  
To that extent, the benefit sought on appeal is allowed.


ORDER

Entitlement to an evaluation in excess of 30 percent for the 
appellant's service-connected right knee disability under 
Diagnostic Code 5257 is denied. 

Entitlement to a separate disability evaluation of 10 percent 
for arthritis of the right knee is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.



	                        
____________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


